Message

From:

Sent:
To:

Subject:

Case 1:19-cr-10080-NMG Document 546-17 Filed 09/03/19 Page 1 of 2

Kirk Brennan [/O=EXCHAN GELABS/OQU=EXCHANGE ADMINISTRATIVE GROUP

(FYDIBOHF235POLT)/CN=RECIPIENTS/CN=B84398E 567054202921 F 64467 7CAB73 F-SCZR7RRG|

6/2/2018 12:23:52. AM
Tim Branold [/ozExchanpeLabs/ouzExchangeée Administrative Group

(FYDIBOHF23SPDLT) /en=Récipients/en=909699f2dbd44ea7b6be60b767239129-scshaqué]

RE: FW: USC status:

_ where's that beavis/ butthead wav.

From: Tim Brunold

 

 

Sent: Friday, June 1, 2018 5:18 PM
To: Kirk Brennan <kbrennan@usc:edus
Subject: RE: FW: USC status

Heheh you said balls

On Jun 1, 2018 5:16 PM, Kirk Brennan <

 

du> wrote:

Apart front his English, yeah!

Good enouch to shag balls far the tennis tear anyway, 7

From: tim Brunold

Sent: Friday, June 1, 2018 5:14 PM
Te: Kirk Brennan <kh UW
Subject: Re: FW: USC status

 
     

Thanks .... Cleary a well-qualified lad

 

FOIA. Confidential Treatment Requésted

USC-00008426
VB-RECORDS-00124755
Case 1:19-cr-10080-NMG Document 546-17 Filed 09/03/19 Page 2 of 2

“apart”

a: handled. :)

Kirk

From:
Sent: Friday, June 1, 2018 4:58 PM

Subject: Re: USC status ae

Dear Dean Brennan,

Thank you very much for your email and reconsidering my application. | should have my official transcript with my spring
semester grades by mid June.

| really appreciate the opportunity to attend USC and be apart of the Trojan family.

Best,

Please disregard our prior notification on you fall 2018 application. We would like to see the results of
your spring semester before we act on your application. |’ll send more details in the mail on how to
submit those marks. | apologize for the confusion.

Best regards,

Kirk

 

Kirk Brennan

Associate Dean

Director of Undergraduate Admission
University of Southern California
213-740-6753

kbrennan@usc.edu

FOIA Confidential Treatment Requested USC-00008427
VB-RECORDS-00124756
